     Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 1 of 11 PageID #: 204



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA

                             Plaintiff,

v.                                               CIVIL ACTION NO. 2:19-cv-00237

HOWARD BOSTIC, et al.,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Request for Default Judgment, [ECF No. 20], filed

by Plaintiff, the United States of America (“United States”). For the reasons that

follow, the Request is GRANTED. Damages are awarded in amounts set forth below.

     I.      Background

          Plaintiff filed its Complaint against Defendants Hiroko Bostic and Howard

Bostic (“the Bostics”) complaining of unpaid federal income tax liabilities and for

foreclosure of federal tax liens. The State of West Virginia State Tax Department,

Compliance Division, AMU (“West Virginia”) is also a named defendant in this case

because it may have an interest in the real property that is the subject of this action.

See Joint Status Report by Pl. and Def. State of West Virginia State Tax Department

[ECF No. 18] 2.

          Defendants were served with the Summons and Complaint on April 10, 2019.

Decl. of Joseph Hunsader [ECF No. 20–2] 1:2. To date, the Bostics have failed to
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 2 of 11 PageID #: 205



appear or file a pleading responsive to Plaintiff’s Complaint. The Clerk entered

default against the Bostics, on June 4, 2019. [ECF Nos. 14, 15]. Plaintiff then filed a

Request for Default Judgment pursuant to Federal Rule of Civil Procedure 55(b)(2).

   II.      Legal Standard

         Default judgment is available “when the adversary process has been halted

because of an essentially unresponsive party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d

418, 421 (D. Md. 2005). Under Rule 55, which governs default judgments, “trial judges

are vested with discretion, which must be liberally exercised, in entering [default]

judgments and in providing relief therefrom.” United States v. Moradi, 673 F.2d 725,

727 (4th Cir. 1982). So long as the defendant is not a minor, incompetent, or a current

member of the military service, a court may enter a default judgment if (1) a party

fails to plead or otherwise defend against a complaint, (2) the Clerk has entered that

party’s default, and (3) the pleadings and supporting evidence sufficiently establish

the monetary amount of the judgment to be entered. REI Drilling, Inc. v. Resurrection

Coal Co., Inc., No. CV 1:17-04170, 2018 WL 662504, at *1–2 (S.D.W. Va. Feb. 1, 2018);

Fed. R. Civ. P. 55.

         A defendant’s failure to respond constitutes an admission of the well-pleaded

factual allegations in the complaint, except as related to damages. Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001). “Damages may not

generally be awarded without a hearing or a demonstration by detailed affidavits

establishing the necessary facts.” REI Drilling, Inc., No. CV 1:17-04170, 2018 WL




                                           2
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 3 of 11 PageID #: 206



662504, at *2 (S.D.W. Va. Feb. 1, 2018) (citing United Artists Corp. v. Freeman, 605

F.2d 854, 857 (5th Cir. 1979)).

      Here, Plaintiff has filed the declaration of Joseph Hunsader, a Trial Attorney

with the Tax Division of the United States Department of Justice, and true and

correct copies of the Account Transcripts for the Form 1040 in support of its request,

setting forth the amount due and stating that the Bostics, are neither infants,

incompetents, nor members of the United States Military. Based on its review of

Plaintiff’s Request for Default Judgment, the declaration, and Account Transcripts,

the court finds that a hearing on this matter is unnecessary.

   III.   Discussion

      The United States has alleged in Count I of the complaint that Defendant,

Harold Bostic, is liable and indebted to the United States in the amount of

$628,479.99, as of September 16, 2019, plus statutory additions accruing after that

date, for his Form 1040 federal income tax liabilities for the 2005, 2006, 2007, 2008,

2009 and 2010 tax years. Pl.’s Compl. [ECF No. 1] ¶ 8, ¶ 11. The United States has

alleged in Count II of the complaint that Defendants, Howard Bostic and Hiroko

Bostic, are jointly liable and indebted to the United States in the amount of

$74,262.23, as of September 16, 2019, plus statutory additions accruing after that

date, for their joint Form 1040 federal income tax liabilities for the 2011, 2012, 2013,

2014, and 2015 tax years. Pl.’s Compl. [ECF No. 1] ¶ 12–13. The United States has

alleged in Count III that pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens

arose in favor of the United States as of the dates of the assessments, and attached



                                           3
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 4 of 11 PageID #: 207



to all property and rights to property of Defendants then owned or thereafter acquired

by them, including 1304 Kanawha Avenue, Dunbar, West Virginia. Pl.’s Compl. [ECF

No. 1] ¶ 18–19.

        a. Counts I and II

        The court finds in favor of the United States on Count I in the amount of

$628,479.99 and on Count II in the amount of $74,262.23. Federal tax assessments

are presumed correct, and “the taxpayer bears the burden of proving otherwise.”

Winstead v. United States, 109 F.3d 989, 993 (4th Cir. 1997) (citing United States v.

Janis, 428 U.S. 433, 440 (1976)). Federal income tax (Form 1040) assessments were

made against Howard Bostic for the 2005 to 2010 tax years. Pl.’s Compl. [ECF No. 1]

¶ 8; Decl. of Josephe Hunsader [ECF No. 20–2] ¶ 5, Exs. 1–6. A delegate of the

Secretary of the Treasury, on each date listed below, made assessments against

Harold Bostic for his unpaid federal income tax (Form 1040) liabilities. Pl.’s Compl.

[ECF No. 1] ¶ 8. All related notices of federal tax lien were filed on the dates and

locations indicated in the below table:

                       Original                                       Accrued
  Type of
                       Total         Lien Filing    Unpaid Assessed   Penalties    Total Unpaid
  Tax         Date of
                       Assessmen      Date and      Balance           & Interest   Balance as of
  and       Assessment
                       t Amount       Location      as of 3/25/2019   to           3/25/2019
  Tax
                                                                      3/25/2019
  Period
 Form                                 Cty Clerk
 1040       11/8/2010   $94,600.2   Kanawha           $123,739.24      $2,565.22   $126,304.46
                        3           Cty
 2005                                3/18/2011
 Form                               Cty Clerk
 1040       5/18/2009   $75,414.3   Kanawha           $111,176.93      $2,304.79   $113,481.72
                        8           Cty
 2006                               3/18/2011
 Form                               Cty     Clerk
 1040       1/9/2012    $92,996.2   Kanawha           $119,608.80      $2,479.60   $122,088.40
                        8           Cty 5/4/2012


                                              4
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 5 of 11 PageID #: 208



 2007


 Form                               Cty     Clerk
 1040       1/9/2012    $82,758.4   Kanawha         $110,382.37   $2,288.33   $112,670.70
                        7           Cty 5/4/2012
 2008
 Form                               Cty    Clerk
 1040       6/17/2013   $52,860.6   Kanawha         $66,583.52    $1,380.33   $67,963.85
                        4           Cty
 2009                               5/16/2016
 Form                               Cty    Clerk
 1040       6/17/2013   $52,081.2   Kanawha         $68,045.81    $1,410.65   $69,456.46
                        7           Cty
 2010                               5/16/2016

                                                                  TOTAL       $611,965.59




Pl.’s Compl. [ECF No. 1] ¶ 8; see 26 U.S.C. §§ 6601(a) (requiring imposition of interest

on unpaid taxes), 6651(a)(1) (authorizing penalties for failure to file required tax

returns). Notwithstanding the United States’ notice and demand for payment of the

sums duly assessed, the complaint alleges that the sums remain unpaid. Pl.’s Compl.

[ECF No. 1] ¶ 10. As Harold Bostic has not answered or otherwise responded timely

to the complaint, the allegations recited above are uncontested and admitted in all

respects. The court concludes that the United States has stated a valid claim against

Harold Bostic. See 26 U.S.C. § 6502(a) (authorizing the United States to pursue

collection in a court proceeding for tax assessments).

        Having found that the complaint states a valid claim against Harold Bostic, I

must next determine the appropriate relief. In conjunction with its Motion for Default

Judgment, the United States submitted the declaration of Mr. Hunsader, who

verified the assessment information noted in the complaint (and repeated in the table

contained herein) and swore that true copies of Harold Bostics’s account transcripts

                                              5
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 6 of 11 PageID #: 209



for the tax years recited in the complaint were attached to his declaration. Based on

these tax assessments, Howard Bostic owes the United States the amount of

$628,479.99, as of September 16, 2019, in federal income tax liabilities. Pl.’s Compl.

[ECF No. 1] ¶ 8. Therefore, the court GRANTS the United States’ Motion for Default

Judgment on Count I against Howard Bostic in the amount of $628,479.99, plus

statutory additions accruing after September 16, 2019.

        Joint federal income tax (Form 1040) assessments were made against Harold

Bostic and Hiroko Bostic, for tax years 2011 to 2015. Pl.’s Compl. [ECF No. 1] ¶ 13;

Decl. of Josephe Hunsader [ECF No. 20–2] ¶ 7, Exs. 7–11. A delegate of the Secretary

of the Treasury, on each date listed below, made assessments against Harold Bostic

and Hiroko Bostic for their unpaid joint federal income tax (Form 1040) liabilities.

Pl.’s Compl. [ECF No. 1] ¶ 13. All related notices of federal tax lien were filed on the

dates and locations indicated in the below table:


  Type of              Original                                     Accrued
                                                 Unpaid Assessed                 Total Unpaid
  Tax         Date of Total          Lien Filing                    Penalties
                                                 Balance                         Balance as of
  and       Assessment Assessmen      Date and                      & Interest
                                                 as of 3/25/2019                 3/25/2019
  Tax                  t Amount       Location                      to
  Period                                                            3/25/2019
 Form                               Cty     Clerk
 1040       9/24/2012   $10,720.6   Kanawha         $14,391.56     $298.35       $14,689.91
                        8           Cty
 2011                               5/16/2016
 Form                               Cty     Clerk
 1040       7/11/2016   $911.47     Kanawha         $1,040.91          $21.58    $1,062.49
                                    Cty 9/7/2016
 2012
 Form                               Cty     Clerk
 1040       7/11/2016   $18,182.2   Kanawha         $21,600.29     $447.80       $22,048.09
                        9           Cty 9/7/2016
 2013
 Form                                Cty Clerk
 1040       7/11/2016   $15,704.5   Kanawha         $19,445.44     $403.12       $19,848.56
                        7           Cty
 2014                                 9/7/2016

                                             6
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 7 of 11 PageID #: 210



 Form                               Cty     Clerk
 1040       7/18/2016   $10,948.0   Kanawha         $14,364.04   $297.98      $14,661.82
                        3           Cty 9/7/2016
 2015

                                                                 TOTAL        $72,310.87

Pl.’s Compl. [ECF No. 1] ¶ 13; see 26 U.S.C. §§ 6601(a) (requiring imposition of

interest on unpaid taxes), 6651(a)(1) (authorizing penalties for failure to file required

tax returns). Notwithstanding the United States’ notice and demand for payment of

the sums duly assessed, the complaint alleges that the sums remain unpaid. Pl.’s

Compl. [ECF No. 1] ¶ 15. As the Bostics have not answered or otherwise responded

timely to the complaint, the allegations recited above are uncontested and admitted

in all respects. The court concludes that the United States has stated a valid claim

against the Bostics. See 26 U.S.C. § 6502(a) (authorizing the United States to pursue

collection in a court proceeding for tax assessments).

        Having found that the complaint states a valid claim against the Bostics, I

must next determine the appropriate relief. In conjunction with its Motion for Default

Judgment, the United States submitted the declaration of Mr. Hunsader, who

verified the assessment information noted in the complaint and swore that true copies

of Harold Bostics and Hiroko Bostics’ joint account transcripts for the tax years

recited in the complaint (and repeated in the table contained herein) were attached

to his declaration. Based on these tax assessments, the Bostics, jointly owe the United

States $74,262.23, as of September 16, 2019, in joint federal income tax liabilities. Id.

Therefore, the court GRANTS the United States’ Motion for Default Judgment on

Count II against Howard Bostic and Hiroko Bostic in the amount of $74,262.23, plus

statutory additions accruing after September 16, 2019.
                                             7
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 8 of 11 PageID #: 211



      b. Count III

      The United States has valid and subsisting tax liens against Howard Bostic

with respect to his unpaid Form 1040 federal income tax liabilities for the 2005 to

2015 tax years. The United States has valid and subsisting tax liens against Hiroko

Bostic with respect to her unpaid Form 1040 federal income tax liabilities for the 2011

to 2015 tax years. The United States tax liens are attached to Howard Bostic’s and

Hiroko Bostic’s interests in the real property (the “Real Property”) commonly known

as 1304 Kanawha Avenue, Dunbar, West Virginia, with the legal description and

more particularly described as:

      TRACT ONE: All that certain lot or parcel of land located in Block “S”,
      as shown on the Map of Dunbar of record in the Office of the Clerk of the
      County Commission of Kanawha County, West Virginia, in Map Book
      No. 1, at page 146, fronting fifty (50) feet on the northerly line of
      Kanawha Avenue and extending back therefrom between parallel lines
      on hundred twenty (120) feet to an alley, being designated as Lot No.
      Two Hundred Seventy-Eight (278) of Block “S” of said City of Dunbar,
      as shown on that certain map entitled “Map Showing Lots 276 and 279,
      Block S, Dunbar, Kanawha County, West Virginia, as owned, occupied
      and claimed by their Respective Owners”, made by James Sell, R.P.C.E.,
      dated August 24, 1959, and of record in the aforesaid Clerk’s Office in
      Deed Book No. 932, at page 250.

      TRACT TWO: A parcel of land fifty feet in length lying immediately
      opposite Lot No. 278 of Block “S” of the City of Dunbar, which is bounded
      on the east by the easterly line of the said Lot No. 278 of Block “S”,
      extended to the low watermark of the Kanawha River; on the west by
      the westerly sideline of the said Lot No. 278 of Block “S”, extended to
      the low watermark of the Kanawha River; on the north by the southerly
      sideline of Kanawha Avenue, as shown on the map of the City of Dunbar
      of record in the aforesaid Clerk’s office in Map Book 2, at page 88.

      TRACT THREE: All that certain lot or parcel of land situate in the City
      of Dunbar, Kanawha County, West Virginia, being a portion of the
      riverbank along the north side of the Kanawha River, and being a part
      of said riverbank, 50 feet in length, lying immediately opposite Lot No.

                                          8
   Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 9 of 11 PageID #: 212



      279 of Block “S” of the said City of Dunbar as shown on the map of the
      City of Dunbar of record in the Office of the Clerk of the County
      Commission of Kanawha County, West Virginia, in Map Book 2, at page
      88; the parcel hereby conveyed being bounded on the east by the easterly
      sideline of the said Lot No. 279 of Block “S”, extended to the low water
      mark of the Kanawha River; on the south by the low water mark of the
      northerly side of the Kanawha River; on the west by the westerly
      sideline of the said Lot No. 279 of Block “S”, extended to the low water
      mark of the Kanawha River; on the north by the southerly sideline of
      Kanawha Avenue as shown on the map aforesaid.

      TRACT FOUR: All its right, title, interest, and claim in and to all of that
      certain strip of land situate in the City of Dunbar, Kanawha County,
      West Virginia, and being more particularly bounded and described as
      being that certain 60’ street known and designated as Kanawha Avenue
      which lies directly south of Lot 278 and fronting 50’ on the said Kanawha
      Avenue within Block No. S as shown on that certain map of the City of
      Dunbar which said map is of record in the Office of the Clerk of the
      County Commission of Kanawha County, West Virginia in the map
      books thereof, described on a map as shown and laid down on the revised
      map of said City of Dunbar and additions thereto filed and of record in
      the Office of the Clerk of the County Commission of Kanawha County,
      West Virginia, in Photostatic Map Book 1, at page 157.

Pl.’s Compl. [ECF No. 1] ¶ 19.

      In its complaint, the United States requested that the Real Property be

foreclosed and “sold to satisfy the unpaid balance of assessments and all accrued

statutory additions to the tax as provided by law.” Pl.’s Compl. [ECF No. 1] ¶ 20. The

United States further specifies that it requests

             the proceeds of the sale of the Real Property be distributed
             first to the expenses of the sale; and second in accordance
             with the interests of the parties herein as determined by
             the Court, including to the United States in partial
             satisfaction of the unpaid tax liabilities… and including
             that any party who does not appear and assert an interest
             shall be adjudged, determined, and decreed not to have an
             interest in the Real Property.
Id.


                                          9
      Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 10 of 11 PageID #: 213



            Section 7403 of the Internal Revenue Code provides that federal tax liens may

be enforced via foreclosure. 26 U.S.C. § 7403(a) & (c). United States may file action

“to enforce the lien” and the court “may decree a sale of such property, by the proper

officer of the court, and a distribution of the proceeds of such sale according to the

findings of the court in respect to the interests of the parties and of the United States.”

Id.

            Despite notice and demand for payment, the Bostics have failed to pay their

tax assessments. Pl.’s Compl. [ECF No. 1] ¶ 8–10; Decl. of Josephe Hunsader [ECF

No. 20–2] Exs. 1-11, 13-23. The United States has perfected all of its tax liens against

the two Defendants by properly filing Notices of Federal Tax Lien with the County

Clerk of Kanawha County, West Virginia. Pl.’s Compl. [ECF No. 1] ¶¶ 8, 13; Decl. of

Josephe Hunsader [ECF No. 20–2] ¶¶ 5, 7, Exs. 1–11, 13–23. The United States has

thus met the necessary elements for the court to order a judicial sale under 26 U.S.C.

§ 7403. Therefore, the court GRANTS default judgment for Plaintiff on Count III. The

court ORDERS pursuant to a subsequent Order of Sale, the Real Property be sold by

a proper officer of the Court according to law, free and clear of any rights, title, liens,

claims, or interests of Howard Bostic and Hiroko Bostic, the State of West Virginia,

State Tax Department, and the United States, and with the proceeds of the sale to be

distributed according to the subsequent Order of Sale.

      IV.      Conclusion

            The court GRANTS default judgment for Plaintiff on Count I against Howard

Bostic in the amount of $628,479.99 and for Plaintiff on Count II jointly against



                                              10
  Case 2:19-cv-00237 Document 27 Filed 07/22/20 Page 11 of 11 PageID #: 214



Howard Bostic and Hiroko Bostic in the amount of $74,262.23. The court also

GRANTS default judgment for Plaintiff on Count III ordering sale of the Real

Property pursuant to a subsequent Order of Sale. The court also hereby VACATES

the Order to Show Cause, [ECF No. 24], in light of the prompt compliance of the

United States.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                      ENTER:      July 22, 2020




                                        11
